DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Charles-Andre Caron on 04/22/2021.
The application has been amended as follows: 
Claim 14, line 12: the term “, thereby not acute” has been deleted.
Claim 14, line 19: article “a” has been deleted and replaced with article -- the --.
Claim 14, line 21: the word “different” has been deleted.
Claim 14, line 22: the phrase -- the hinge system – has been inserted before the word “further”. 
 Claim 14, line 24: the word “different” has been deleted.
Claim 17 has been deleted in its entirety as replaced with -- The step of claim 14, wherein the board has the recess located on its periphery and around the hinge system, the recess defined by the shape; and the cap has the outer cap surface 
Claim 21, line 3: the word -- two -- has been inserted before the word “angular”. 
Claim 21, line 11: the phrase “as a result of” has been deleted and replaced with the word -- by --.
Claim 21, line 11: the phrase -- of the recess -- has been inserted after the word “shape” 
Claim 21, line 12: the phrase -- of the recess -- has been inserted after the word “shape” 
Claim 21, lines 14-24 have been deleted in their entirety as replaced with -- 
wherein the board is adjacent to a surface of the foot and the outer cap surface, wherein the board is hingeable between a stowed position and a working position, and whether the board is in the stowed position, the working position or in-between, the board has a top surface always forming an angle of about 90° with the outer cap surface, and a bottom surface always forming an angle between 90° and 140°, with the surface of the foot, wherein the single foot is configured to be secured to the floor with an inclination angle (6) with respect to the floor, wherein the board extends in a plane and wherein the plane of the board is substantially horizontal when the board is in the working position, and the plane of the board is substantially inclined at the inclination (6) when the board is in the stowed position, wherein the hinge system further comprising a string secured to a spring and to the rotative portion for pulling the rotative portion and a stopper toward a first one of abutting surfaces of the hinge system. --. 
Claim 30, line 2: the word “different” has been deleted.
Claim 32, line 2: the word “different” has been deleted.
Claim 33, line 1: article “a” has been deleted and replaced with article -- the --.
Claim 33, line 3: article “a” has been deleted and replaced with article -- the --.
Claim 33, line 4: article “a” has been deleted and replaced with article -- the --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the recitation “wherein the hinge system further comprising a string secured to a spring and to the rotative portion for pulling the rotative portion and a stopper toward a first one of the abutting surfaces”; in addition to the rest of the limitations of claims 14 and 21 reads over the prior art, where the prior art references does not disclose or teach “a string secured to a spring and to the rotative portion for pulling the rotative portion”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634